Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 12/22/2021 for the application No.  16/921,017, Claims 42-61 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 42-61 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. 
Claim 42: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “identifying, … the second segment from the plurality of segments   identified by the video content item; generating, … responsive to identifying the second segment, a request for the supplemental video content to play in the second segment of the video content item, the request including selection parameters;”
The “identifying and generating…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. A method of serving advertisement with video documents. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “receiving, …, a video content item identifying a plurality of segments …., the plurality of segments having a first segment to play primary video content and a second segment to play supplemental video content, the second segment temporally adjacent to the first segment; transmitting,…, the request for the supplemental video content to cause the at least one server to select a supplemental video content item using    the selection parameters;” These are limitations toward accessing or receiving data (gathering data). Furthermore, the server claimed in the transmitting step it just a tangential computer element in the claim. It is not part of the claim.
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“by an application executing on a client device”, from the instant disclosure, 
“[0050] Figure 3 illustrates an environment 300 in which the present invention may be
used. A user device (also referred to as a "client" or "client device") 350 may include a media
player ( e.g., an MP3 player, a streaming audio player, a streaming video player, a television, a
computer, a mobile device, etc.) a browser facility …”, paragraph 50.

by the application to at least one server”, from the instant disclosure, Fig. 1 and paragraph 47.
“from the at least one   server”, from the instant disclosure, Fig. 1 and paragraph 47.
and “playing,… the supplemental video content received … in the second segment”
Again, the generic component “at least one server” is tangential. These elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“by an application executing on a client device”, “by the application to at least one server”, “and playing,… the supplemental video content received … in the second segment”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations:
“by an application executing on a client device”, “by the application to at least one server” and playing,… the supplemental video content received … in the second segment”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving, …, a video content item identifying a plurality of segments to be played via the application, the plurality of segments having a first segment to play primary video content and a second segment to play supplemental video content, the second segment temporally adjacent to the first segment; transmitting,…, the request for the supplemental video content to cause the at least one server to select a supplemental video content item using    the selection parameters;” These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“by an application executing on a client device”, “by the application to at least one server” and “playing,… the supplemental video content received … in the second segment”, are anything other than generic computer components, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that  the “by an application executing on a client device”, “by the application to at least one server” and playing,… the supplemental video content received … in the second segment”  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 52: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 

“one or more processors coupled with   memory”, Fig. 12 and associated disclosure.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 43-51 and 53-61, the claims recite elements such as “parsing content spot information associated with the video stream”, “identifying, from the plurality of segments in the video content item”, “a third segment of the plurality of segment is not to include the supplemental video content”, “transmitting the request for the supplemental video content”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-61 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20030093790 (Logan) in view of US PG. Pub. No.  20030229900 (Reisman).

As to claims 42 and 52, Logan discloses a method, comprising: 
a) receiving, by an application executing on a client device, a video content item identifying a plurality of segments to be played via the application, the plurality of segments having a first segment to play primary video content and a second segment to play supplemental video content, the second segment temporally adjacent to the first segment
(Logan discloses “A system for utilizing metadata created either at a central location for shared use by connected users, or at each individual user's location, to enhance user's enjoyment of available broadcast programming content [Examiner interprets as receiving, by an application executing on a client device, a video content ite]. A variety of mechanisms are employed for automatically and manually identifying and designating programming segments, associating descriptive metadata which the identified segments, distributing the metadata for use at client locations, and using the supplied metadata to selectively record and playback desired programming”, abstract.
“[0011] FIGS. 3-5 illustrate screen layout displays illustrating the manner in which program segment guides are displayed to enable the user to interactively control program segment playback as defined by playlist metadata [by an application executing on a client device]”, paragraph 11.
“[0015] 1. A remote editing station, which may be at the broadcast facility or at a remote location, classifies, describes or otherwise identifies individual segments of broadcast programming and sends metadata (sometimes referred to as "markup data") identifying and describing those segments to a remote client receiver. For example, the markup data may identify individual segments by specifying the source and the time of the original broadcast, or by specifying some other unique characteristic of the broadcast signal. The program segments may be TV, radio, or Internet programs, or portions of programs, including individual songs, advertisements, or scenes”, paragraph 15.
“…For example, the metadata may be used to selectively play back or record particular segments desired by the user; to re-sequence the identified segments into a different time order; to "edit-out" undesired portions of identified segments; to splice new information, such as computer text or advertising, into identified segments for rendering with the program materials,[Examiner interprets as second segment temporally adjacent to the first segment] ..”, paragraph 17.
“[0018] 4. The client receives and locally stores incoming broadcast programming and uses the markup data to identify desired segments within the stored program materials….”, paragraph 18.
“[0033] 5. A playback unit at the subscriber location reproduces the program segments received from the host and includes mechanisms for interactively navigating among the program segments…”, paragraph 33.
“[0036] 8. The player program segments sent to each subscriber may include advertising materials, which the user can selectively play to obtain credits against the subscriber fee”, paragraph 36.
See also “…9. Apparatus for reproducing selections from a recorded compilation of individual program segments each consisting of audio and/or video programming data, said apparatus comprising, in combination, a player for selectively reproducing specified ones of said program segments in a form perceivable to a user…”,  claim 9 of incorporated Logan’s  application No. 09/782,546 mentioned in paragraph 28);

b) identifying, by the application executing in the client device, the second segment from the plurality of segments   identified by the video content item
(“[0158] The bookmarking mechanism may use speech recognition in combination with a database of navigational words that commonly indicate that a break or segue is in process. These would include words or phrases such as "coming up next", "next week", "Over to you, Bill", etc. "When we return" would signal the start of an ad….”, paragraph 158.
“[0159] The manner in which users view a given program may be monitored to position automatically generated bookmarks. The video playback system typically includes a fast-forward mechanism that permits a user to rapidly search through a program until a passage of particular interest starts, at which time the user returns the player to normal viewing speed. Typically, the image can be seen during this movement and sometimes the audio can be heard as well, particularly if it is time-scaled to give the audio pitch control. This fast forwarding activity may be monitored to identify the beginning point of a segment of interest. The system is preferably able to collect and aggregate such bookmark position data on an anonymous basis, perhaps just from a minority of the total users, to identify the points in each piece of content where users frequently resume normal playback speed after fast-forwarding to a desired position. Note that, in general, the important bookmark to get right is the beginning of a segment…”, paragraph 159. 
“…Music analysis may also be used to distinguish one type of music from another, and perhaps distinguish bands or songs. These algorithms could be useful for detecting breaks in a video show, as well. This technique could be particularly useful for detecting ads as many start with music…”, paragraph 170.
“…[0218] Other ways to identify ads would be to look for scrolling text, 800 numbers, and abrupt change in the frequency of scene changes. In other cases, the "scene format" may suddenly go away. For instance, the Fox scoreboard in the upper left, or part of the Bloomberg information matrix may go away to make room for the ad. .. currently, a lot of ads don't have closed caption text. Any number of these clues may be used in 
“0219] Note, that some clues posit the location of a break point (switching of speakers, for instance) without knowing if there is a change in subject matter, whereas other clues indicate the presence of an ad [Examiner interprets as identifying, by the application executing in the client device, the second segment from the plurality of segments](mention of a product name, for instance…”, paragraph 119.
“.0240] The metadata may be distributed on a subscription basis, with each user paying a fee to the metadata provider. The use of metadata may be accompanied by the presentation of advertising presented along with the programming content either by modifying the content as illustrated at 161 in FIG. 1….”, paragraph 240); 

c) generating, by the application executing in the client device,  responsive to identifying the second segment, a request for   the supplemental video content to play in the second segment of the video content item, the request including selection parameters
(“0005] More recently, "Internet radio" sources has been introduced which make files of audio program material available for downloading on the World Wide Web using conventional web browsers to locate and request specific files which are then played in real time by …programs…, paragraph 5 of incorporated Logan’s  application No. 09/782,546 (corresponding to US PG Pub No. 20080155616) mentioned in paragraph 28.
] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences [Examiner interprets as request including selection parameters] stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user.”, paragraph 47.
“…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics [Examiner interprets as the request including selection parameters], helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser…”, paragraph 247.
“length of each segment being shown, a visual display might display the length of the entire program as a time bar as illustrated at 520 in FIG. 5, running either vertically or horizontally across the screen. This time bar could have markers indicating the locations, and end markers, for each segment. An indicator on the time bar,
such as the line 522 connected to the highlighted, currently playing or selected slug "Ernie Sings," would show viewers the location of the currently playing or selected content….”, parameter 328.
“…Attributes about a specific segment  [Examiner interprets as selection parameters] may be displayed in the information pane or in pop-up box located in a column beside the respective segment slug. Displayable attribute information [Examiner interprets as selection parameters] could include the length of the segment, the category into which it has been classified or other information regarding the subject matter contained in the segment such as its "rating," or the name of the original program from which the segment came (in the case of a "metamix" of segments).”, paragraph 329.
See also “…Users may sort the program listing list by artist, program name, date and time of capture, source (e.g. radio station call letters), recording quality, user rating, and other parameters…”, paragraph 282.
“[0477] Based on the segment currently being viewed, advertising segments could be dynamically pulled from a database that would be personalized by the type of content that surrounded the ad as defined by the metadata schema. Currently ads for a normal broadcast might be inserted based on the surrounding contents (for example, advertising for snow tires inserted in the weather report). In addition, advertising may be inserted into the viewing stream based on the personal traits of the viewer. As contemplated by the present invention, ad placement can be a function of both the surrounding context and the identity of the viewer….”, paragraph 477); 

d) transmitting, by the application executing in the client device,  to at least one server, the request for the supplemental video content 
(“…. request the system pull down Budweiser ads. Our system would then download fingerprints for those ads to the client PVR to be used…”, paragraph 217.
“…identify ads would be to look for scrolling text, 800 numbers, and abrupt change in the frequency of scene changes. In other cases, the "scene format" may suddenly go away. 
“…the player builds a collection of program and advertising segments which can be played in the future and need not be downloaded. Downloading of actual program segments therefore preferably occurs at the request of the player which scans the Schedule for program and advertising segments not already available and issues a request for the needed segments using the URLs contained in the players catalog of Program_Segment records. …. The catalog of available items is supplemented by the NewCatalog Table items downloaded from the server as library items are identified whose makeup matches that of the subscriber and should be included, either immediately…”, paragraph 132 of incorporated Logan’s  application No. 09/782,546 (corresponding to US PG Pub No. 20080155616) mentioned in paragraph 28);
including selection parameters to cause the at least one server to select a supplemental video content item 
(“[0306] The application data 220, the EPG data 218, the metadata stored at 221, and the system data 222 may be downloaded via a data connection seen at 240, which may be the same physical communications link that supplies the live video feed 230, or a separate data link such as an Internet or dialup connection. …”, paragraph 306 and Fig. 2) and 

e) playing, by the application executing in the client device,  the supplemental video content received from the at least one     server in the second segment
The resulting program content which is in condition for playback may be immediately presented to the user, or it may be stored at 163 for selective
playback at a more convenient time as indicated at 171 and 190….”, paragraph 56 and Fig. 1 element 190.
“[0158] The bookmarking mechanism may use speech recognition in combination with a database of navigational words that commonly indicate that a break or segue is in
process. These would include words or phrases such as "coming up next", "next week", "Over to you, Bill", etc. "When we return" would signal the start of an ad….”, paragraph 158.
“[0320] Advertisements displayed in the information pane 412 may be selected based on the content of the then-selected segment. For instance, an advertisement could be displayed at 412 for a video on demand (VOD) movie related to the topic in the then-playing segment. These ads could also be interactive, allowing a viewer to "click on" the ad to play a recorded full-motion promotional video…”, paragraph 320).

Although, Logan discloses
“[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences [Examiner interprets as request including selection parameters] stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user.”, paragraph 47. And “…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics, helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser…”, paragraph 247. Loan does not use the words 
request including selection parameters
using       the selection parameters
But, Reisman discloses media objects “…relevant entities are structured as objects, computation is performed by objects communicating with one another by passing messages that request actions and convey any arguments or parameters that characterize that action, …”, paragraph 83. See also paragraphs 78-79.
“…The exemplary embodiment is based on methods for passing state records that allow for a range of architectural variations in where the intelligence that controls EC selection and state-dependent aspects of linking are to be handled, and that work with standard HTTP, and/or standard SOAP-based Web services that are not limited to use for continuous media. For example, the state record might be passed as a simple parameter set included with an HTTP request….”,, paragraph 821.
“…servers might recognize parameters indicating that the viewer was at a given time-position into a given Jeopardy program, and thus return resources specific to that program episode and time-position, such as specific Jeopardy questions and/or answers, and the like. Similarly, a modified BMW Web site might recognize the PID as being a that for a particular ad, and serve pages that relate specifically to the cars, offers, and features addressed in that ad, and to any time positions and/or selected regions related to that ad…”, paragraph 840).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reisman’s teaching with the teaching of  Logan. one would have been motivated to  provide functionality to pass selection parameters in order to support  HTTP requests with  parameters i.e. the state record to serve ads (see Reisman paragraphs 821 and 854).

As to claim 52, it has the same limitations that claim 42, therefore is rejected in the same manner, and further the claim comprises 
an application executable on a client device having one or more processors coupled with memory, the application configured to:
(“…When such programs are selected in the HTML session, the user's additional preferences and selections may be posted into the user data file 143 and the identification of the needed files may be passed to the client/player 103 for inclusion in the next download request…”, paragraph 52  and Fig. 1 of incorporated Logan’s  application No. 09/782,546 mentioned in paragraph 28).

The Examiner notes that recitation such as “to at least one server…to cause the at least one server…”  is considered  intended use. The server is not positively recited.
Claim scope is not limited by claim language that suggests or makes optional. Although, claim language that suggests or makes optional is given little patentable weight, the reference is provide for the sake of compact prosecution.
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP  2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

As to claims  43, 44, 53 and 54, Logan discloses

wherein receiving the video content item further comprises   receiving a video stream corresponding to the video content item
(“…program segments which have been initially parsed at 145 …”, paragraph 247 and Fig. 1 elements 105 and 145); and

wherein identifying the second segment further comprises parsing content spot information associated with the video stream to identify the second segment, the content spot information defining a time at which to start the playing of the supplemental video content 
(“…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics, helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser and the consumer. …. Program catalogs distributed in advance of the broadcast could be used to alert the user to future broadcast programming that could be recorded under metadata control at the time of broadcast distribution…”, paragraph 247).

wherein identifying the second segment further comprises identifying, from the plurality of segments in the video content item, the second segment defined by a content provider for the video content item to play the supplemental video content
( Logan’s system in paragraphs 316-317 shows an example playlist inserting advertisement in a segment. See table in paragraph 317 and pointed below.


    PNG
    media_image1.png
    764
    748
    media_image1.png
    Greyscale



).


As to claims 45 and 55, Logan discloses
wherein identifying the second segment further comprises identifying the second segment responsive to determining that a third segment of the plurality of segment is not to include the supplemental video content, the third segment predefined as to play   the supplemental video content
(Logan’s system in paragraphs 316-317 discloses an example playlist inserting advertisement in segment second and segment third, two segments of the plurality of segment. See table in paragraph 317 and pointed below.



    PNG
    media_image2.png
    691
    759
    media_image2.png
    Greyscale


).
As to claims 46 and 56, Logan discloses 
wherein receiving the video content item further comprises  receiving the video content item identifying the plurality of segments, the plurality of segments determined by the at least one server subsequent to receiving the video content item from a content provider

The Examiner notes that recitation such as “the plurality of segments  determined by the at least one server subsequent to receiving the video content item from a content provider …”  is considered  descriptive material. The server is not positively recited. The reference is provide for the sake of compact prosecution.

As to claims 47, 50, 57 and 60, Logan discloses 
wherein generating the request for the supplemental video content further comprises generating, concurrent with initiating the playing of the video content       item, the request for the supplemental video content
(“0005] More recently, "Internet radio" sources has been introduced which make files of audio program material available for downloading on the World Wide Web using conventional web browsers to locate and request specific files which are then played in real time by …programs [Examiner interprets as concurrent with initiating the playing of the video]…, paragraph 5 of incorporated Logan’s  application No. 09/782,546 (corresponding to US PG Pub No. 20080155616) mentioned in paragraph 28.
“[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the user[Examiner interprets as concurrent with initiating the playing of the video]…,.”, paragraph 47.
“…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics, helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser…”, paragraph 247.
See also,
“[0095] In accordance with the invention, the host server receives and supplements the user's initial selection of a … desired programs, first by adding the program selections specified …. hypertext requests as indicated by the Usage_Log Table 333 during usage log processing at 350, and then by adding advertisements, announcements and additional program segments tailored to the subscriber's known preferences as indicated at 340 in FIG. 4,…The programs, advertising and announcement segments which are added to the Request Table 301 to form the Schedule Table 307 …”, paragraph 95 and Fig. 4 of incorporated Logan’s  application No. 09/782,546 mentioned in paragraph 28.
“0096] The Programs Table 303, as noted above, contains Program_Segment records which describe the nature of each programming, advertising and announcement segment in the library which is potentially reproducible by the player 103…”, paragraph 96 of incorporated Logan’s  application No. 09/782,546.
 “The Program_Segment record's URL field specifies the location of the file containing the program segment in the file storage facility indicated at 304 in FIG. 4 (i.e., normally on the FTP server 125 seen in FIG. 1[Examiner interprets as concurrent with initiating the playing of the video]…, but potentially including
storage areas on the web server 141 or at any other accessible location on the Internet)…. The uploaded Requested list 301 should accordingly be understood to be indicative of the requested content of a future planned playback session and
not necessarily a listing of programs to be downloaded. The selection of files to download is preferably made by the player which issues FTP download requests from the server by specifying the URLs of the needed files[Examiner interprets as concurrent with initiating the playing of the video]….”, paragraph 98 of incorporated Logan’s  application No. 09/782,546). 

further comprising presenting, by the application, concurrent  to playing the supplemental video content item, text corresponding to audio content of the supplemental video content item
(“…[0036] Compressed voice programming in the database 131 may advantageously be accompanied by text transcripts (files of characters) stored in the text database 133. Similarly, images stored in the image database 134 may be used to provide a multimedia presentation which combines images reproduced on the display 118 of player 103 with concurrently presented audio at the speaker 113 and/or displayed text. ..”, paragraph 36 of incorporated Logan’s  application No. 09/782,546.
“[0221] The HTML file illustrated at 450 uses conventional &lt;IMG&gt; tags to identify image files, conventional emphasizing tag pairs &lt;EM&gt; and &lt;/EM&gt; to designate 

As to claims 48 and 58, Logan discloses 
wherein transmitting the request for the supplemental video  content further comprises transmitting the request for the supplemental video content to cause the at least one server to select the supplemental video content item from a plurality of supplemental video content items based on account information associated with the application
(“[0046] As indicated at 203, an interested subscriber invokes programming services by first supplying personal information and initial programming preferences during an account initialization procedure. Preferably, as explained in more detail later, account initialization is accomplished by presenting the subscriber with HTML forms to complete and submit to CGC script programs which execute on the server to post subscriber supplied information into an initial user dataset. , the server then compiles one or more files for downloading to the subscriber at step 207 which include programming and advertising segments as well as additional data and utility programs needed by the player 103 to begin operation…”, paragraph 46 of of incorporated Logan’s  application No. 09/782,546.
See also 
“The Program_Segment record's URL field specifies the location of the file containing the program segment in the file storage facility indicated at 304 in FIG. 4 (i.e., normally on the FTP server 125 seen in FIG. 1, but potentially including
storage areas on the web server 141 or at any other accessible location on the Internet)…. The uploaded Requested list 301 should accordingly be understood to be indicative of the requested content of a future planned playback session and
not necessarily a listing of programs to be downloaded. The selection of files to download is preferably made by the player which issues FTP download requests from the server by specifying the URLs of the needed files.”, paragraph 98 of incorporated Logan’s  application No. 09/782,546). 
The Examiner notes that recitation such as “…request for the supplemental video content to cause the at least one server to …”  is considered  descriptive material. The server is not positively recited. The reference is provide for the sake of compact prosecution.

As to claims 49 and 59, Logan discloses 

(“[0320] Advertisements displayed in the information pane 412 may be selected based on the content of the then-selected segment. For instance, an advertisement could be displayed at 412 for a video on demand (VOD) movie related to the topic in the then-playing segment. These ads could also be interactive, allowing a viewer to "click on" the ad to play a recorded full-motion promotional video, or to link to a web site using the data download facility 240, while the previously playing program was paused (that is, concurrently recorded for later time-shifted viewing if desired). The advertising displayed in the information pane 412 may also be personalized to each household, or to the current viewer, by using stored preference or demographic data to select advertisements which are more likely to be of interest to the particular household or viewer. A combination of content monitoring and viewer/household preference data may be used to select the advertisement displayed….”, paragraph 320).
The Examiner notes that recitation such as “for the supplemental video content to cause the at least one server to …”, is considered  descriptive material. The server is not positively recited. The reference is provide for the sake of compact prosecution

As to claims 51 and 61, Logan discloses  

(“[0078] The third command, the SKIP command indicated at 275 in FIG. 3, causes the player to advance to the beginning of the next program segment in the program sequence, recording the start of the next sequence at 267 and resetting the playback position at 269. If the program segment has been subdivided (e.g. into paragraphs), the SKIP command causes the player to skip forward to beginning of the next subdivision within that segment… the SKIP TOPIC command can produce a jump to the next program segment or subdivision which does not contain advertising, making it unnecessary for the listener to listen to advertising while scanning the program sequence for the next desired program segment”, paragraph 78 of incorporated Logan’s  application No. 09/782,546). 


Response to Arguments
Applicant’s arguments of 12/22/2021 have been very carefully considered but are not persuasive.
Rejection of claims 45 and 55   under 35 USC 112 (second) is withdrawn because Applicant amendment.
Applicant argues (Remarks page 7)
Each of claims 42-61 stands rejected under 35 U.S.C. § 101 as allegedly directed to
non-statutory subject matter. As discussed during the Interview, the pending claims are
patent eligible under 35 U.S.C. § 101 at least because to the extent that any judicial
exceptions are recited by the pending claims (which Applicant does not concede), these
judicial exceptions would be integrated into a practical application, as the pending claims
recite: "playing, by the application executing on the client device, the supplemental video
content received from the at least one server in the second segment" (claim 42) and "play
the supplemental video content received from the at least one server in the second segment"
(claim 52). Consequently, Applicant respectfully requests that the rejection of claims 42 and
52, and their respective dependent claims, under 35 U.S.C. § 101 be withdrawn
In response the Examiner considered the claims under Berkheimer memorandum, dated on  April 19/2018, the inventive concept in the claims is considered to be well-understood, routine, and conventional activities previously known to the pertinent industry, because the combination of elements unquestionable demonstrated that the additional elements such as “by an application executing on a client device”, “by the application to at least one server” and “playing,… the supplemental video content received … in the second segment”  and data-gathering step[s] : “receiving, …, a video content item identifying a plurality of segments to be played via the application, the plurality of segments having a first segment to play primary video content and a second segment to play supplemental video content, the second segment temporally adjacent to the first segment; transmitting,…, the request for the supplemental video content to cause the at least one server to select a supplemental video content item using    the selection parameters; and playing,… the supplemental video content received … in the second segment”  are Not sufficient to amount to significantly more than the judicial exception. There is not an “inventive concept”  in the instant claims because the additional elements are not significantly more at the time of the invention to make this application 101 eligible. See MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.
Applicant argues (Remarks pages 7-8)
35 U.S.C. § 103 Rejections
Each of claims 42-61 stands rejected under 35 U.S.C. § 103 as allegedly
unpatentable over U.S. Patent Application Publication No. 2003/0093790 of Logan
(hereinafter "Logan") in view of U.S. Patent Application Publication No. 2003/0229900 of
Reisman (hereinafter "Reisman"). However, the pending claims are not obvious in view of
the cited references at least because the cited references, even in combination, would fail to
disclose all of the features recited by the pending claims.
In particular, as discussed during the Interview, the cited references fail to disclose
"transmitting, by the application executing on the client device, to at least one server, the
request for the supplemental video content, including the selection parameters, to cause the
at least one server to select a supplemental video content item using the selection
parameters," as recited by claim 42. Claim 52 recites a similar feature…

In response the examiner asserts that a prima facie of obviousness has been established.  The combination Logan and Reisman is strong prior art that discloses all the limitations on the claims. Specifically Logan elaborates in functionality  performed in the client side as well in the server side. The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case.
Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable.


The Examiner cites to para. [0132] of US PG Pub. No. 2008/0155616 (hereinafter
"Logan2"), mentioned at para. [0028] of Logan, in connection with this feature. Para. [0132]
of Logan2 states: "Downloading of actual program segments therefore preferably occurs at
the request of the player which scans the Schedule for program and advertising segments
not already available and issues a request for the needed segments using the URLs
contained in the players catalog of Program_Segment records." However, Logan2 fails to
disclose that the request of the player includes selection parameters to cause a server to
select a supplemental video content item using the selection parameters. Consequently, as
discussed during the Interview, Logan2 fails to disclose "transmitting, by the application
executing on the client device, to at least one server, the request for the supplemental video
content, including the selection parameters, to cause the at least one server to select a
supplemental video content item using the selection parameters," as recited by claim 42 (as
discussed above, claim 52 recites a similar feature). The other cited references do not
remedy the deficiencies of Logan2 with respect to this feature.
In response the Examiner asserts that Logan is strong prior art which discloses functionality performed in the client side as well in the server side. 
Regarding to the argument “However, Logan2 fails to disclose that the request of the player includes selection parameters to cause a server to select a supplemental video content item using the selection parameters”, it is wrong,  because Logan discloses in paragraph 47, “[0047] Only selected items of metadata may be transmitted to the user location. The specific metadata transmitted may be selected as shown at 115 in a variety of ways. Data describing the demographics of individual users and data specifying user preferences [Examiner interprets as request including selection parameters] stored at 117 may be used to selectively provide the user with only that portion of the available metadata which is best suited to the needs of the user or which a third party, such as an advertiser, desires to make available to the 
See also other instances where Logan’s system teaches parameters for selection of advertisements, “…Advertising segments, like programming content, may be inserted into the programming at playback time and selected based on user preferences and demographics [Examiner interprets as the request including selection parameters], helping to insure that the advertising presented is relevant to the consumer and hence of more value to the advertiser…”, paragraph 247 and “…Attributes about a specific segment  [Examiner interprets as selection parameters] may be displayed in the information pane or in pop-up box located in a column beside the respective segment slug. Displayable attribute information [Examiner interprets as selection parameters] …”, paragraph 329.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applications of video-content analysis and retrieval. IEEE. 2002. This publication elaborates in managing of multimedia data that requires more than collecting the data into storage archives and delivering it via networks to homes or offices. It includes a survey of  technologies and applications for video-content analysis and retrieval. It  also gives specific examples.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/11/2022